Citation Nr: 1742139	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-34 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension, secondary to service-connected sleep apnea.

2.  Entitlement to heart condition (atrial fibrillation), secondary to service-connected sleep apnea.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1972 and August 2002.
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1.  The Veteran's hypertension was caused by service-connected sleep apnea.

2.  The Veteran's atrial fibrillation was caused by service-connected sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a),(e), 3.310 (2016).

2.  The criteria for service connection for atrial fibrillation have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a),(e), 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately caused by or aggravated by a condition tor which service connection has already been established.  38 C.F.R. § 3.310.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

III.  Analysis

The Veteran contends that his hypertension and heart condition is secondary to his service-connected sleep apnea.  After a review of the entire record, the Board agrees.

In this case, the evidence is at least in equipoise as to a finding that hypertension and heart condition were caused by or aggravated by service-connected sleep apnea.  

There are numerous VA opinions that weigh against the claim.  

However, there is a June 2016 private opinion from Dr. N.M.S. who provided an opinion on the effect of sleep apnea on the severity of atrial fibrillation and hypertension.  Dr. S explained that data supports a strong link between sleep apnea and atrial fibrillation in that sleep apnea "prevalence in the AF [atrial fibrillation] population has been estimated at 32-49%, compared to 5% of the general population.  The pathophysiological connection between AF and OSA remains speculative, but appears to be the result of apnea-induced hypoxia, intrathoracic pressure shifts, inflammation, heightened symptomatic activity, and autonomic instability leading to hypertension, diastolic dysfunction, left atrial enlargement, and electrical remodeling."  The examiner cited to medical literature and concluded that "[t]reatment of sleep apnea is known to reduce AF recurrence burden by approximately half [and] the presence of sleep apnea imposes a 2-3 fold risk of [hypertension].  Both of these epidemiologic findings would support that OSA imposes roughly a doubling of severity in these associated conditions."

Dr. S, a Board certified cardiologist, provided an additional opinion in February 2017.  In it, he provided an updated opinion responding to the last Supplemental Statement of the Case.  He again cited to medical literature and discussed the Veteran's circumstances.  Dr. S. opined that it was more likely than not that OSA was a cause of the disabilities on appeal.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014).  Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's hypertension and atrial were caused by his service-connected sleep apnea.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for atrial fibrillation and hypertension is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").







ORDER

Service connection for atrial fibrillation is granted.

Service connection for hypertension is granted.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


